Title: To John Adams from Francis Dana, 11 January 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Decr: 31st./Jany: 11th. 1781,2
My Dear Sir

Your letter of the 14th. Decr: which I received the last evening has made me very happy on many accounts, but especially as it has relieved me from the anxiety I have suffered for several weeks past about the fate of my first despatches. Those by Mr: Sayer I have had no concern about: I am glad however to learn that these also have come to hand. On some parts of their contents I wish to communicate freely with you, but it is by no means prudent to attempt this unless another private opportunity shou’d offer, of which their is no present prospect. I have wrote you once since, if I am not mistaken, on the 6/17th Decr:, after we had received the glorious news of the surrender of Cornwallis and his army which was sent post haste by The King of Prussia. I was very soon favoured with a copy of this account. But this sub rosa. It seemed to make a lively impression here among those who are not our Enemies, and they are exceedingly crest fallen, and they have good reason to be so. The British Nation has fallen indeed, never to rise again, as Woolsey said of himself. As to the speech &c of the British King, their contents have not surprised me, they are exactly such as I expected, and serve but to confirm the opinion I have entertaind of that personallity, obstinacy, and cruelty with which he has resolved upon, and pursued the war in America. Indeed had peace been his sincere wish, perhaps his language wou’d not have been very different. But of that he will never entertain a sincere thought till his own subjects roused by dispair, make his Throne tremble, and his Crown to totter on his head. What think you of the resolutions of London Westminster, and Southwark to petition the King to put an end to the war in America? Will they not be followed by many others, and, if so, is there a probability that the Nation in general can be awakened by them from their lethargy, and be roused to action? I think not, because the popular Leaders stumble at the threshold. Their pride is not yet sufficiently brought down. They are aiming at a seperate peace still with America: the Ministry may affect to close with them, if hard driven, upon this ground, well knowing that it is impracticable to succeed in such an attempt. The failure they woud not fail to improve to their own advantage by enkindling anew the passions of the Nation for the prosecution of the War. Time will show us with certainty the issue of these things. I think it no wild conjecture that England must suffer the misiries of a civil War before she finishes her foreign Wars. But let us leave this devoted Nation whose sufferings for their iniquities have scarce yet a begining, and say a few words about our own Country whose cup of bitterness I pray may soon be removed. It seems by your letter that high political matters have lately been transacted there, and on the whole, with you, I heartily acquiesce in them. I am pleased that so worthy a character as your friend in the south, is at last to take a part on a certain theatre. But I am at some loss who you mean by Mr. Laurens. I intended the Father and not the Son by that number. I presume the former remains in statu quo, and therefore that you intend the latter by it. They are both good men and true. As to the revocation respecting Britain it may probably have a good effect; they will come to the knowledge of it somehow or other, it may startle and alarm them; they, I believe, have considered themselves secure on that side: this therefore will be an unexpected attack, and a serious one, as it is a marked alienation. Touching the feelings of some folks, I can only say that it is not of much importance how they feel, a certain little circumstance will cut deep.
I perceive Mr. Adams has placed Mr. Dana almost on the topmost round of the ladder by the side of himself, whereas in fact he stands no higher if I may make use of that term, than on the very lowest round of it. However I think I know his disposition so well, that though he is not wholly destitute of pride, yet he wou’d stand and keep his watch there very contentedly so long as there was a prospect of doing any good there, and he had a reasonable ____ which last is not the case with him, and experience has fully shown it, as he says, and that necessity will oblige him, not to kick away the ladder, but quietly to step off of it, without saying any thing to any body about it. I wish however that you might see him before he goes, indeed he cant possibly go yet a while. I shall certainly advise him to call upon you on his way, because I am persuaded he cou’d make some important communications. I am certain he will endeavour to do his principal business first. He has opened his design to me pretty fully.
I am much satisfied with your approbation of a certain correspondence. There are a few passages in my part of it that I shou’d have changed a little was it to be gone over again; but it was conducted in a hurry, and I am totally destitute of the counsel of any friend; and you know ones sentiments and expressions do not always appear in the same light upon further reflection. We are happily on very good terms, and I hope nothing will interrupt this harmony. To preserve it however I have judged it expedient to remain in statu quo awhile longer; especially since he has shown me the replication of The Empress and The Emperor to France. My reflection upon it, which you will fully understand, is that there is no reasoning upon principles, where there is no system formed and pursued. No man can certainly tell how the wind will blow tomorrow by the course it takes to day. You are afraid he is too right in his conjectures. I have said he may be perfectly right, but still I doubt it exceedingly in some points. Patience is I am sensible very necessary, and some folks must be humoured, and since they have adopted a more rational system of war and of politicks I am quite content to humour them. I am more satisfied now than I have ever before been. Things will go right if Congress is not thrown off their guard.
I think the United States can’t suffer much from the instability of Russia though he shou’d continue fluctuating through the whole peice. He will at last ’tis probable settle down about half right. He is at present roving about enquiring Who will shew me the way to glory? And as to what relates to the general concerns is a good deal indifferent, though he keeps one distant and some call it a chimerical object steadily in view. Of this I may say more hereafter. I cant send you the copy you desire. France, Spain, and Congress as you observe seem well agreed in main points, relative to a certain subject, but if Mr. Adams and Compy. ever get together they will find difficulties upon the points, you and I have frequently talked upon. I had no doubt that our Countreymen wou’d be in great spirits. I am pleased to hear that there is at last an end of our paper money. This circumstance alone must be full evidence that the United States have grown rich amidst an universal War. Mr: Ellery writes me from Philadelphia that we have established a national Bank which is like to succeed well. So that Trade flourishing, Crops abundant, whole armies captured, must surely put all good whigs and good Christians into good spirits and good humour. A Clitonade the next season shou’d crown the whole. Mr: E’s letter is dated the 28th. of June two days after my first despatches had arrived at Philadelphia as I find by a paper of the 27th., yet he makes no mention of them. He says only “the great politics of the day you will find in the public despatches which have lately been sent to Europe.” He is again in Congress. But as I have not seen, nor indeed am likely to see these public despatches he alludes to, so I shall remain ignorant of their contents unless you favour me with them. He supposes, from a Letter he has recd. from Mrs: D, that I shall not proceed for this place. I hope you will not fail to send me by the earliest opporty: some account of every event of importance which may take place in our Country. I shou’d have been much gratified to have received from yr: hand the account of Cornwallis’s Capture by the first post. As it happened, even the French Minister had no account of it till several days after it had come in the way I have mentioned. You know what an awkward situation this places one in.—I have found myself exceedingly out of health for a considerable time past, much afflicted with severe pains in my head, and an almost constant dizziness. Writing much is therefore very detrimental to me, but yet I cannot avoid doing it. You must excuse me therefore if I am not so punctual a correspondent as you might expect. I hope your own health is better established by this time. My ward is not troublesome to me. I shou’d be unhappy to be deprived of him, and yet I am very anxious about his education. Here there are neither schools, instructors, or Books. A good Latin Dictionary is not to be got in this City. Had he finished his classical studies I shoud meet with no difficulty in his future education. I wou’d superintend and direct that in the course you wou’d choose and point out. I cou’d not indeed do without him unless a certain person cou’d replace him; and you will find by what is said above that it cannot be made worth his quitting his present station so perhaps some body else must quit his—but more on this subject at another time. By the way, you must be exceedingly cautious till you adopt our Cyphers what you right to me, for every letter of which they have the least suspicion is intended for any person in public character will be opened. If therefore you shou’d have any Letters of an uncommon size to pass between Merchant and Merchant, please to divide them, and send part under cover to the particular friends of the Gentlemen through whose hands you receiv’d my first despatches, and a part through the same channel with your last. If any letters for me from America shou’d happen to contain pamplets, News-papers &c, please to open them and to retain the printed papers but be careful to seal the letters up again. Some of those I have just received came open to the hands of the Gentn: here to whom they were addressed, particularly Mr: Jackson’s letters with our private accounts of his supplies for my family, and my remittances to him. You will be so kind as to make a Memd: of the expence of the postage of my letters; some of these last have travelled on to you from Spain, and one from Gottenburg to Paris, and from thence to Amsterdam, as I suppose. I dare to trust my Letters to your honour. Should there be any thing worth transmitting contained in the papers ’tis easy to cut it out and send it along. This same Liberty I extend to our worthy friend and companion who is with you. As I cannot write Mrs: D. or Mr: Jackson by this post I must beg you to desire Mr: Thaxter to write by several opportunities Mrs: Da. to thank Mr: J. for his kind attention to forward me our News-Papers, but as I am now at the extremity of the World he may save himself the trouble of transmitting them: and also the trouble of making out accounts between us—that it will answer all my purposes for him to say—Advances to your family so much Remittances so much, as the case may be at the time he writes, which I hope will be as often as he has leisure—the same for Mr: Tracey.
I believe with you that we shall have no general negociation for a peace suddenly, and I suppose that at present on foot between Holland and Britain will soon vanish away. Had Great Britain been wise for herself perhaps she shou’d have acquiesced in the propositions made by the August Mediators. Her feelings were as tenderly treated as the nature of the case cou’d possibly admit. All the world must have long been convinced that Britain has forever lost her Dominion over every part of the United-States. Those propositions were therefore calculated to let her down very gently, but she has obstinately and haughtily rejected them. I did expect that this rejection wou’d have induced the illustrious Mediators to have proceeded further, and with less ambiguity in favour of the United-States; and that it might have issued in a general agreement of the Neutral Confederated Powers to declare them a free and sovereign State; and to open their ports to America, without further regard to the chimerical pre­tensions of G: Britain. If she had presumed to regard this as an hostile Act, the Confederated Powers wou’d have nothing to do to bring her quick to reason, but to turn the key of the Baltic upon her. Just and feasible as such a procedure wou’d be, for some reason or other, the Mediators seem to have come to a stand, perhaps they may think G: Britain will herself be presently obliged secretly to solicite the very Mediation she has just rejected, and to save her honour wou’d be glad to see the Neutral Powers united in a manner to compel her to peace by a tacit acknowledgment, at least, of the Independence of the United States. We must wait patiently and see what the event will be. Our Independence is now laid on a Rock.

I am, my dear Sir, your very sincere Friend & obedient humble Servant

 


Jany: 2/13th


I have this day received a large budget alluded to above, part of this sheet being wrote to day, as I missed one post. Mr: Thaxter shall hear from me soon. I wait your promised letter with impatience. I desired M T. to subscribe for me for the Amsterdam Gazette to be deliverd here. I wrote to him to obtain it earlier, but it seems time has been lost by it. He says he is looking out for an opportunity to send me my Gazettes and the Politique Holl:. It will not answer to send such things by post. I presume he means here those he has already on hand, if so there is time enough to send by water, shou’d I remain here in the Spring.
